Opinión de conformidad del
Juez Asociado Señor Negrón García.
I
Aunque para algunos parezcan conflictivas, la opinión emitida por el Tribunal supera nuestra preocupación ini-cial y se aparta de aplicar “una norma ética en abstracto”. (Enfasis en el original.) Robles Sanabria, Ex parte, 126 D.P.R. 382, 384-385 (1990), voto disidente preliminar, al cual se unió el Juez Asociado Señor Rebollo López. Des-cansa en un adecuado “análisis funcional” casuístico. Man-tiene, además, un balance apropiado entre los valores éti-cos implicados salvaguardados por la doctrina de descalificación imputada expuesta en P.R. Fuels, Inc. v. Empire Gas Co., Inc., 133 D.P.R. 112 (1993), y la necesidad apremiante de proveer servicios legales de calidad a los indigentes. La norma es compatible con nuestros pronunciamientos en Pueblo v. Gordon, 113 D.P.R. 106 (1983); Pueblo v. Padilla Flores, 127 D.P.R. 698 (1991), y las in-quietudes vertidas en el aludido voto disidente preliminar.
A tal efecto, en Pueblo v. Gordon, supra, pág. 111 esc. 1, “aclara[mos] que no hay presunción de conflicto por el he-cho de los abogados sean participantes miembros de la So-ciedad para Asistencia Legal o entidad similar, toda vez que tanto su responsabilidad como su actuación son indi-viduales y no están necesariamente sometidas a un criterio corporativo común”. (Énfasis suplido.)
Dé ese modo hicimos claro que, de ordinario, la respon-sabilidad y actuación de los abogados de una entidad que presta servicios legales a los indigentes era individual, *767pero no descartamos que en casos apropiados pudieran responder bajo un criterio corporativo común.
En Pueblo v. Padilla Flores, supra, revocamos la designación de un abogado de la Sociedad para la Asistencia Legal, luego que otro abogado de dicha Sociedad asumiera la representación de uno de los coacusados y se levantara la existencia de un conflicto en la representación concu-rrente de coacusados por intereses adversos. Ante el plan-teamiento bona fide de conflicto de interés, aplicamos en esencia un “criterio corporativo común”. Aunque la opinión no lo expresó, de los autos surgía que ambos abogados la-boraban en la misma oficina de la Sociedad.
I-H h-i
No se requiere gran visión para imaginar las consecuen-cias devastadoras que tendría para el suministro de servi-cios legales a indigentes, considerar apriorísticamente que todas las oficinas de Servicios Legales de Puerto Rico, Inc. o de cualquier entidad similar, constituyen un solo bufete a los fines de la doctrina de descalificación imputada. Los conflictos de interés aflorarían por doquier, limitando sus-tancialmente, por no decir paralizando, su vital función social. Por ello, en nuestro voto disidente preliminar des-cartamos cualquier tesis “de descalificación automática fundada en el ‘criterio corporativo común’ o ‘un solo bufete continuo’. Esa norma no debería extenderse incondicional-mente a Servicios Legales de Puerto Rico, Inc. y a sus ofi-cinas locales”. (Énfasis suplido.) Robles Sanabria, Ex parte, supra, págs. 386-387.
En su sustrato, la opinión de hoy coincide con ese crite-rio, pues condiciona la aplicabilidad de la doctrina de des-calificación imputada a aquellos casos de Servicios Lega-les, cuya situación fáctica sostenga la presunción de confidencias compartidas, piedra angular de la referida doctrina, y por ende, declina la invitación de Servicios Lé-*768gales de Puerto Rico, Inc. de “resolver que sus treinta y dos (32) oficinas constituyen un solo bufete ...”. Opinión mayo-ritaria, pág. 761.
III
Este caso pone de manifiesto una vez más “las realida-des de la gran masa de puertorriqueños pobres, quienes diariamente carecen de asesoramiento legal para canalizar adecuadamente sus necesidades y, a la par, se exponen a que se les dispense justicia en estado de indefensión. ... [L]a única forma en que puede sostenerse la validez de la designación de abogados de oficio en el área de lo criminal es imprimirle al abogado, como clase, una nueva dimen-sión y retomar conciencia solidarista de. que es un instru-mento de la paz social, forjador dinámico del derecho y socio-gestor de la justicia. Exige adoptar un sistema integral, abarcador y compulsorio mediante el cual todo abo-gado —salvo excepciones justificadas— provea un mínimo anual de servicios a los pobres”. (Enfasis en el original suprimido y énfasis suplido.) Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599, 624-625 (1993), opinión disidente.
¿Cuánto tiempo más transcurrirá sin alcanzarse el de-rrotero de que nuestro sistema de administración de justi-cia provea y distribuya justa y equitativamente —con la participación del mayor número de abogados— la presta-ción de servicios legales gratuitos a los indigentes del país?